Exhibit 1 TERMS AGREEMENT February 27, 2013 Praxair, Inc. 39 Old Ridgebury Road Danbury, Connecticut 06810-5113 Ladies and Gentlemen: Citigroup Global Markets Inc. (the “Underwriter”)understands that Praxair, Inc., a Delaware corporation (the “Company”), proposes to issue and sell $500,000,000 aggregate principal amount of its 1.200% Notes due 2018 (the “Notes”),covered by the registration statement on Form S-3 (No. 333-183150) (the “Registration Statement”)filed by the Company.Subject to the terms and conditions set forth herein or incorporated by reference herein, the Underwriter agrees to purchase $500,000,000 aggregate principal amount of the Notes.The closing in respect of the purchase and sale of the Notes shall occur on March 4, 2013 at 10:00 a.m. (the “Closing Date”) at the offices of Davis Polk & Wardwell LLP, 450 Lexington Avenue, New York, New York 10017. All the provisions contained in the Praxair, Inc. Standard Underwriting Agreement Provisions (August 8, 2012 edition), other than the form of Delayed Delivery Contract attached thereto as Annex I and Terms Agreement attached thereto as Annex II (the “Standard Provisions”),a copy of which is filed as an exhibit to the Registration Statement, are incorporated herein by reference in their entirety and shall be deemed to be a part of this Terms Agreement to the same extent as if the Standard Provisions had been set forth in full herein; provided that for purposes of this Terms Agreement there shall be no Preliminary Prospectus and the term “Time of Sale Information” shall mean, as of the Time of Sale (as defined below), the Basic Prospectus, as amended or supplemented immediately prior to the Time of Sale and the Issuer Free Writing Prospectus attached as Exhibit 1 hereto. Terms defined in the Standard Provisions are used herein as therein defined. For purposes of Sections 2 and 7 of the Standard Provisions, the only information furnished to the Company by the Underwriter for usein the U.S. Prospectus consists of the following information in the U.S. Prospectus furnished on behalf of the Underwriter: the last paragraph at the bottom of the prospectus supplement cover page concerning the terms of the offering by the Underwriter, and the information contained in the 3rd paragraph, the third and fourth sentences of the 6th paragraph, and the 7th and 8th paragraphs under the caption “Underwriting”in the prospectus supplement. Date of Basic Prospectus: August 8, 2012 Date of Prospectus Supplement: February 27, 2013 Time of Sale: 12:25 p.m., New York City time on February 27, 2013 Names and Addresses of the Underwriter: Citigroup Global Markets Inc. 388 Greenwich Street New York, NY 10013 The Notes shall have the following terms: Title: 1.200% Notes due 2018 Maturity: March 4, 2018 Interest Rate: 1.200% per annum Interest Payment Dates: Interest will be payable on March 4 and September 4 of each year, as applicable, commencing September 4, 2013. Redemption Provisions: The Company may redeem the Notes at its option, at any time in whole or from time to time in part. The redemption price for the Notes will be equal to the greater of:(1) the principal amount of the Notes being redeemed plus accrued and unpaid interest to the redemption date or (2) the Make-Whole Amount for the Notes being redeemed. “Make-Whole Amount” means, as determined by a Quotation Agent, the sum of the present values of the principal amount of the Notes to be redeemed, together with the scheduled payments of interest (exclusive of interest to the redemption date) from the redemption date to the maturity date of the Notes being redeemed, in each case discounted to the redemption date on a semi-annual basis, assuming a 360-day year consisting of twelve 30-day months, at the Adjusted Treasury Rate, plus accrued and unpaid interest on the principal amount of the Notes being redeemed to the redemption date. “Adjusted Treasury Rate” means, with respect, to any redemption date, the sum of (x) either (1) the yield, under the heading that represents the average for the immediately preceding week, appearing in the most recent published statistical release designated “H.15 (519)” or any successor publication that is published weekly by the Board of Governors of the Federal Reserve System and that establishes yields on actively traded United States Treasury securities adjusted to the Comparable Treasury Issue (if no maturity is within three months before or after the remaining term of the Notes being redeemed, yields for the two published maturities most closely corresponding to the Comparable Treasury Issue shall be determined and the Adjusted Treasury Rate shall be interpolated or extrapolated from such yields on a straight line basis, rounded to the nearest month) or (2) if such release (or any successor release) is not published during the week preceding the calculation date or does not contain such yields, the rate per year equal to the semi-annual equivalent yield to maturity of the Comparable Treasury Price for such redemption date, in each case calculated on the third business day preceding the redemption date, and (y) 0.100%. “Comparable Treasury Issue” means the United States Treasury security selected by the Quotation Agent as having a maturity comparable to the remaining term from the redemption date to the maturity date of the Notes being redeemed that would be utilized, at the time of selection and in accordance with customary financial practice, in pricing new issues of corporate debt securities of comparable maturity to the remaining term of Notes. “Comparable Treasury Price” means, with respect to any redemption date, if clause (ii) of the Adjusted Treasury Rate is applicable, the average of three, or such lesser number as is obtained by the indenture trustee, Reference Treasury Dealer Quotations for such redemption date. “Quotation Agent” means the Reference Treasury Dealer selected by the indenture trustee after consultation with Praxair. “Reference Treasury Dealer” means Citigroup Global Markets Inc. and its respective successors and assigns, and two other nationally recognized investment banking firm selected by Praxair that is a primary U.S. Government securities dealer. “Reference Treasury Dealer Quotations” means, with respect to eachReference Treasury Dealer and any redemption date, the average, as determined by the indenture trustee, of the bid and asked prices for theComparable Treasury Issue, expressed in each case as a percentage of its principal amount, quoted in writing to the indenture trustee by such Reference Treasury Dealer at 5:00 p.m., New York City time, on the third business day preceding such redemption date. Purchase Price: 99.524% of the principal amount thereof Public Offering Price: 99.874% of the principal amount thereof, plus accrued interest, if any, from March 4, 2013 Additional Terms: The Underwriter agrees to pay the Company $500,000 on the Closing Date as reimbursement for a portion of the Company’s expenses in connection with the offering of the Notes. which terms shall be set forth in a pricing term sheet substantially in the form of Exhibit 1 attached hereto (the “Pricing Term Sheet”). The Notes will be made available for checking and packaging at the offices of Davis Polk & Wardwell LLP at least 24 hours prior to the Closing Date. This Terms Agreement may be executed in one or more counterparts, all of which counterparts shall constitute one and the same instrument. [Signature pages follow] If the foregoing is in accordance with your understanding of our agreement, kindly sign and return to us the enclosed duplicate hereof, whereupon it will become a binding agreement among the Company, and the Underwriter in accordance with its terms. Very truly yours, Citigroup Global Markets Inc. By:/s/ Brian D. Bednarski Name: Brian D. Bednarski Title: Managing Director [Signature Page to Terms Agreement] The foregoing Terms Agreement is hereby confirmed as of the date first above written PRAXAIR, INC. By:/s/ Timothy S. Heenan Name: Timothy S. Heenan Title: Vice President – Tax and Treasurer [Signature Page to Terms Agreement] Exhibit 1 – Pricing Term Sheet Final Term Sheet Filed pursuant to Rule 433 Dated February 27, 2013 Relating to Registration Statement No. 333-183150 $500,000,000 1.200% Notes due 2018 Issuer: Praxair, Inc. (the “Issuer”) Title of Securities: 1.200% Notes due 2018 (the “Notes”) Principal Amount: Trade Date: February 27, 2013 Issue Date (Settlement Date): March 4, 2013 (T+3) Maturity Date: March 4, 2018 Public Offering Price (Issue Price): 99.874% of the principal amount plus accrued interest, if any, from March 4, 2013 Interest Rate: 1.200% per annum Yield to Maturity: 1.226% Benchmark Treasury: 0.750% UST due February 28, 2018 Benchmark Treasury Price and Yield: 99-28 and 0.776% Spread to Benchmark Treasury: +45 basis points Interest Payment Dates: Interest will be payable semi-annually in arrears on each March 4 and September 4, commencing September 4, 2013, to the holders of record at the close of business on the preceding February 18 and August 21.Interest will accrue from March 4, 2013 and will be calculated on the basis of a 360-day year consisting of twelve 30-day months. Optional Redemption: The Issuer may redeem the Notes at its option, at any time in whole or from time to time in part. The redemption price for the Notes will be equal to the greater of:(1) the principal amount of the Notes being redeemed plus accrued and unpaid interest to the redemption date or (2) the Make-Whole Amount for the Notes being redeemed. “Make-Whole Amount” means, as determined by a Quotation Agent, the sum of the present values of the principal amount of the Notes to be redeemed, together with the scheduled payments of interest (exclusive of interest to the redemption date) from the redemption date to the maturity date of the Notes being redeemed, in each case discounted to the redemption date on a semi-annual basis, assuming a 360-day year consisting of twelve 30-day months, at the Adjusted Treasury Rate, plus accrued and unpaid interest on the principal amount of the Notes being redeemed to the redemption date. “Adjusted Treasury Rate” means, with respect, to any redemption date, the sum of (x) either (1) the yield, under the heading that represents the average for the immediately preceding week, appearing in the most recent published statistical release designated “H.15 (519)” or any successor publication that is published weekly by the Board of Governors of the Federal Reserve System and that establishes yields on actively traded United States Treasury securities adjusted to the Comparable Treasury Issue (if no maturity is within three months before or after the remaining term of the Notes being redeemed, yields for the two published maturities most closely corresponding to the Comparable Treasury Issue shall be determined and the Adjusted Treasury Rate shall be interpolated or extrapolated from such yields on a straight line basis, rounded to the nearest month) or (2) if such release (or any successor release) is not published during the week preceding the calculation date or does not contain such yields, the rate per year equal to the semi-annual equivalent yield to maturity of the Comparable Treasury Price for such redemption date, in each case calculated on the third business day preceding the redemption date, and (y) 0.100%. “Comparable Treasury Issue” means the United States Treasury security selected by the Quotation Agent as having a maturity comparable to the remaining term from the redemption date to the maturity date of the Notes being redeemed that would be utilized, at the time of selection and in accordance with customary financial practice, in pricing new issues of corporate debt securities of comparable maturity to the remaining term of Notes. “Comparable Treasury Price” means, with respect to any redemption date, if clause (2) of the Adjusted Treasury Rate is applicable, the average of three, or such lesser number as is obtained by the Trustee, Reference Treasury Dealer Quotations for such redemption date. “Quotation Agent” means the Reference Treasury Dealer selected by the Trustee after consultation with the Issuer. “Reference Treasury Dealer” means Citigroup Global Markets Inc. and its successors and assigns, and two other nationally recognized investment banking firms selected by the Issuer that are primary U.S. Government securities dealers. “Reference Treasury Dealer Quotations” means, with respect to each Reference Treasury Dealer and any redemption date, the average, as determined by the Trustee, of the bid and asked prices for the Comparable Treasury Issue, expressed in each case as a percentage of its principal amount, quoted in writing to the Trustee by such Reference Treasury Dealer at 5:00 p.m., New York City time, on the third business day preceding such redemption date. Sinking Fund: None Indenture: The Notes will be issued under an indenture dated as of July 15, 1992 between the Issuer and U.S. Bank National Association (the “Trustee”).As of December 31, 2012, approximately $6,575 million aggregate principal amount of senior debt securities were outstanding under the indenture. On February 21, 2013, an additional $900 million aggregate principal amount of senior debt securities were issued under the indenture. Denomination and Form: The Notes will be issued in registered form only without coupons in denominations of $2,000 and whole multiples of $1,000 in excess thereof.The Notes will be represented by one or more global securities that will be deposited with, or on behalf of, The Depository Trust Company (“DTC”) and will be registered in the name of DTC or a nominee of DTC. Gross Spread: 0.350% Use of Proceeds: Additional Notes: The net proceeds of this offering are estimated to be approximately $497.5 million. The Issuer intends to use the net proceeds for general corporate purposes, including repayment of debt. Prior to their application, the net proceeds may be used to repay short-term debt and/or invested in short-term investments. The Underwriter has agreed to pay the Issuer $500,000 as reimbursement for a portion of the Issuer’s expenses in connection with the offering of the Notes. The Issuer may from time to time without the consent of the holders of the Notes create and issue further Notes having the same terms and conditions as the Notes so that the further issue would be consolidated and form a single series with the Notes offered in this offering, provided that if any such additional Notes are not fungible with the Notes previously issued for United States federal income tax purposes, such additional Notes will have a separate CUSIP number. Change from Registration Statement: Clause 1 of the definition of “event of default” under the caption “Description of the Debt Securities — Defaults and Remedies” in the Registration Statement No. 333-183150 is revised and applicable to the Notes: “the Company defaults in any payment of interest on any of the notes when the same becomes due and payable and the default continues for a period of 30 days.” CUSIP / ISIN: 74005P BG8 / US74005PBG81 Sole Book-Running Manager: Citigroup Global Markets Inc. (the “Underwriter”) The Issuer has filed a registration statement (including a prospectus) with the Securities and Exchange Commission (“SEC”) for the offering to which this communication relates. Before you invest, you should read the prospectus in that registration statement and the documents filed by the Issuer with the SEC and incorporated by reference into the registration statement for more complete information about the Issuer and this offering. You may get these documents for free by visiting EDGAR on the SEC website at www.sec.gov. Alternatively, the Issuer, the Underwriter or any dealer participating in the offering will arrange to send you the prospectus if you request it by calling Citigroup Global Markets Inc. toll free at 1-800-831-9146. Any disclaimers or other notices that may appear below are not applicable to this communication and should be disregarded. Such disclaimers or other notices were automatically generated as a result of this communication being sent via Bloomberg or another email system.
